Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 20, 2021

The Court of Appeals hereby passes the following order:

A21A1649. DIEDRA L. HOOPER, et al. v. BRICKSTONE PROPERTIES, LLC.

      This appeal was docketed on June 18, 2021. The appellant’s brief and
enumeration of errors were due to be filed no later than July 8, 2021. Court of
Appeals Rules 22 (a) and 23 (a). Appellant filed a brief on July 9, 2021, and the filing
was returned by the Clerk of Court because the case number on the document did not
match the case number of the case, the document did not contain certification of word
count as required by Rule 24(f), and a Certificate of Service was not included with
the filing. Accordingly, this appeal is DISMISSED. Court of Appeals Rules 7 and
23 (a). Additionally, Appellant’s Pro Se Motion filed July 19, 2021 is denied as
MOOT.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/20/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.